Citation Nr: 1641408	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  11-31 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for dysphagia, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a low back disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a right and left leg disorder, to include as due to an undiagnosed illness and/or as secondary to a low back disorder.

5.  Entitlement to service connection for a right and left foot disorder, to include as due to an undiagnosed illness and/or as secondary to a low back disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as secondary to service-connected irritable bowel syndrome (IBS), hearing loss, and tinnitus.

7.  Entitlement to service connection for Dupuytren's contracture of the right and left hands, to include as due to an undiagnosed illness and/or as secondary to an acquired psychiatric disorder.

8.  Entitlement to service connection for a substance abuse disorder, to include as secondary to an acquired psychiatric disorder.

9.  Entitlement to service connection for a liver disorder, to include as secondary to a substance abuse disorder.

10.  Entitlement to service connection for a sleep disorder (claimed as insomnia), to include as due to an undiagnosed illness and/or as secondary to an acquired psychiatric disorder.

11.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness and/or as secondary to service-connected tinnitus.

12.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

13.  Entitlement to a temporary total evaluation for surgery to treat Dupuytren's contractures of the hands based on hospital treatment or convalescence.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979, from October 1984 to December 1984, and from November 1990 to September 1991, in the United States Army.  He served in the Southwest Asia theater of operations from December 1990 to August 1991.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from December 2010, January 2013, April 2013, and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2015, the Board denied an initial rating in excess of 30 percent for irritable bowel syndrome, denied a rating in excess of 10 percent for tinnitus, and remanded the remaining issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

A review of the record reflects that the Veteran applied for Chapter 31 vocational rehabilitation benefits in August 2011.  In October 2013, he reported that he had been approved for these benefits.  (See October 2013 VA treatment record, VVA, CAPRI records received on January 25, 2014, pg. 1).  In a June 2014 memorandum, a case manager reviewed the Veteran's records and determined that he was not feasible to participate in a program of rehabilitation.  These records may be relevant to his current appeal; therefore, a remand is needed so that an attempt can be made to obtain them.  

In addition, an August 2014 deferred rating decision notes that the Veteran was in the Air Force Reserve from 1986 to 1988 and that these records needed to be obtained.  It was also noted that the Veteran received treatment while he was incarcerated and that an attempt should be made to obtain the records.  The AOJ sent two letters to the Veteran requesting that he identify the facility where he was incarcerated and provide an authorization for VA to obtain his records; however, he did not respond.  It does not appear that an attempt was made to obtain his service treatment and personnel records from the Air Force Reserve dated from 1986 to 1988.  Therefore, a remand is need so that an attempt can be made to obtain them.  

Regarding the Veteran's claim for a psychiatric disorder, he submitted a March 2015 Disability Benefits Questionnaire (DBQ) from a private psychologist, Dr. H.H.G. (initials used to protect privacy).  She opined that the Veteran's depressive disorder was caused and/or aggravated by his service-connected IBS, tinnitus, and hearing loss.  She cited a medical journal article discussing a potential relationship between depression and tinnitus.  However, as the January 2016 VA examiner pointed out, the article only discusses a correlational and not a causative relationship.  The VA examiner also noted that Dr. H.H.G. did not account for the impact of the Veteran's substance abuse problems on his depressive disorder.  The examiner noted that the Veteran's substance abuse, which contributed to his incarceration, felony charge, and inability to get licensed or approved work in his field of study were also contributing factors.  

Based on the foregoing, the January 2016 examiner opined that it was less likely than not that the Veteran's depressive disorder was caused by his IBS, tinnitus, or hearing loss.  However, the examiner indicated that he could not provide an opinion as to whether the Veteran's IBS, tinnitus, and hearing loss permanently aggravated his depressive disorder beyond its natural progression.    

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Therefore, an additional medical opinion is necessary in this case.

As the Veteran is claiming secondary service connection, his claims for Dupuytren's contracture of the hands, substance abuse disorder, liver disorder, and sleep disorder are inextricably intertwined with his claim for a psychiatric disorder.  The claim for a temporary total evaluation is also inextricably intertwined with the claim for Dupuytren's contracture of the hands.  Thus, the issues of service connection for an acquired psychiatric and Dupuytren's contracture of the hands should be resolved prior to resolution of the foregoing claims for service connection and the claim for a temporary total evaluation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Regarding the Veteran's low back disorder, in its May 2015 remand, the Board instructed the AOJ to schedule a VA examination to determine the nature and etiology of his claimed low back disorder.  The report of the January 2016 VA Gulf War General Medical Examination indicates that the Veteran claimed a back (thoracolumbar spine) condition.  The examiner noted that the Veteran's history indicated that he sprained his back in 1984 and opined that his back problems were less likely than not related to a period of active service.  The examiner also noted that the Veteran's back pain was attributable to a known clinical diagnosis and that the diagnosis was provided separately in the DBQs.  However, the claims file does not contain a separate DBQ for the thoracolumbar spine and it is unclear whether an examination was conducted.  Therefore, a remand is needed for another VA examination and medical opinion for the low back disorder.

As the Veteran is claiming secondary service connection, his claims for right and left leg disorders and right and left feet disorders are inextricably intertwined with his claim for a low back disorder.  Thus, the issue of service connection for a low back disorder should be resolved prior to resolution of the foregoing claims for service connection.  See Harris, 1 Vet.App. at 183.  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Regarding the claim for headaches, a May 2014 VA examiner indicated that the Veteran did not have a characteristic headache pattern and suggested that he be further evaluated with a physician.  

A May 2014 VA treatment record indicates that the Veteran was seen for headaches and that a CT scan was ordered and he was instructed to keep a headache diary.  However, the claims file does not contain any follow-up treatment records for headaches.  Therefore, on remand, any outstanding VA treatment records should be associated with the claims file, to include any CT scans ordered to assess the Veteran's headaches.

Finally, the issue of TDIU is also inextricably intertwined with the Veteran's service connection and increased rating claims.  In addition, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's service-connected disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

2.  With any needed assistance from the Veteran, the AOJ should request any outstanding service treatment and personnel records from his Air Force Reserve unit for his period of service from 1986 to 1988.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hands, low back, respiratory disorder, dysphagia, legs, feet, psychiatric disorder, substance abuse disorder, liver disorder, sleep disorder, headaches, and hearing loss, to include the facility where he received treatment while he was incarcerated.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, to include any CT scans ordered to assess the Veteran's headaches (see May 2014 VA treatment record ordering a CT scan).

4.  After the foregoing development is completed, the AOJ should refer the Veteran's claims file to the January 2016 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's depressive disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's IBS, tinnitus, and/or tinnitus (either collectively or individually) caused a permanent increase in severity of his psychiatric disorder.  If so, the examiner should describe the baseline level of disability prior to the aggravation.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

If the examiner concludes that an opinion cannot be provided without resorting to speculation, the examiner should explain why, i.e., what facts cannot be determined.  The examiner should indicate whether additional tests or review by another clinician might illuminate the matter.

A complete explanation must be provided for any opinion rendered.

5.  After securing any treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of his back pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

a)  After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his complaints of back pain.  

b)  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein. 

Additionally, the examiner should opine as to whether the Veteran's claimed back disorder, diagnosed in June and October 1984 as a back sprain underwent an increase in disability beyond the natural progression of the disease during his time on active duty.  

c)  If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting service in Southwest Asia during the Gulf War. If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A complete explanation must be provided for any opinion rendered.

6.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to assist the Board in ascertaining the impact of the Veteran's service-connected disabilities on his ability to work.   

The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    

A written copy of the report should be associated with the claims folder.  

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




